Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 1 of 8 Pageid#: 2423




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division

  LEAGUE OF WOMEN VOTERS OF          )
  VIRGINIA, et al.,                  )
                                     )
                      Plaintiffs,    )
                                     )
  v.                                 )                         Case No. 6:20-cv-00024
                                     )
  VIRGINIA STATE BOARD OF ELECTIONS, )
   et al.,                           )
                                     )
                      Defendants.    )

             DEFENDANTS’ RESPONSE IN OPPOSITION TO INTERVENORS’
                    MOTION FOR AN ORDER TO SHOW CAUSE

         Throughout this proceeding, Virginia election officials have worked diligently to ensure

  that all qualified Virginians have a free, fair, and safe opportunity to vote despite the challenges

  presented by the ongoing COVID-19 pandemic. When reports of confusion about the witness

  requirement emerged last week, Defendants worked swiftly with Plaintiffs on remedies.

  Defendants have already alerted voters prominently on the Department of Elections website that

  “[y]our ballot will not be rejected due to a missing witness signature” and “[i]f you believe you

  may not safely have a witness present while completing the absentee ballot for the November 3,

  2020 Election, you are not required to have a witness present.” 1

         In contrast, Intervenor Republican Party of Virginia (RPV) has chosen a different tack.

  Instead of contacting state election officials to begin a dialogue about remedies to alleviate the

  reported voter confusion, RPV came straight to this Court to begin contempt proceedings—not

  only against the actual Defendants, but also against Virginia’s Attorney General, who is not (and



         1
           Virginia Department of Elections, Absentee and Early Voting,
  https://www.elections.virginia.gov/casting-a-ballot/absentee-voting/ (Sept. 30, 2020).
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 2 of 8 Pageid#: 2424




  has never been) a party to this proceeding. The Court should promptly and firmly deny RPV’s

  inflammatory and politically charged motion.

                                           STANDARD

         Where, as here, a party acts reasonably in carrying out the mandates of a consent

  judgment, contempt is an inappropriate remedy. Indeed, “contempt is a severe remedy which

  should be invoked only when truly necessary.” Doe v. Herman, No. CIVA 97-0043-B, 1998 WL

  35113312, at *3 (W.D. Va. May 6, 1998). Because contempt is an extreme sanction, “[t]he court

  should not hold the alleged contemnor to a standard of absolute perfect compliance with the

  court’s edict.” Id. at *4. Rather, “the standard is one of substantial compliance,” id., and

  “civil contempt may be improper if a party’s attempt at compliance was ‘reasonable,’” Taggart

  v. Lorenzen, 139 S. Ct. 1795, 1802 (2019) (quoting 11A C. Wright, A. Miller, & M. Kane,

  Federal Practice and Procedure § 2960, pp. 430–31 (2013)).

         To establish civil contempt, four elements must be shown by clear and convincing

  evidence: (1) the existence of a valid decree of which the alleged contemnor had actual or

  constructive knowledge; (2) that the decree was in the movant’s favor; (3) that the alleged

  contemnor by its conduct violated the terms of the decree and had knowledge of such violations;

  and (4) that the movant suffered harm as a result. Ashcraft v. Conoco, Inc., 218 F.3d 288, 301

  (4th Cir. 2000).

                                          ARGUMENT

         RPV’s motion disregards the Fourth Circuit’s “strong policy” of facilitating joint

  resolution of disputes “to advantage the parties and to conserve scarce judicial resources.” Okie

  Int’l Co. v. Old Dominion Footwear, Inc., No. 6:13-CV-00012, 2014 WL 176770, at *1 (W.D.

  Va. Jan. 16, 2014) (internal citations and quotations omitted). Rather than communicate with




                                                 2
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 3 of 8 Pageid#: 2425




  Defendants or Plaintiffs about its new concern with the witness requirement, RPV—who twice

  opposed the terms of the consent decree—now asks this Court to proceed directly to contempt

  proceedings. RPV comes nowhere close to showing that state election officials or Virginia’s

  Attorney General engaged in any behavior deserving of a contempt finding.

  I.     Defendants have taken numerous measures to alleviate any confusion about the
         witness requirement

         Throughout this matter, Defendants have acted in good faith to make all reasonable

  efforts to comply with the consent decree. Immediately following concern about voter confusion,

  Defendants swiftly acted to clarify that confusion.

         1.      Upon entry of the consent decree, Defendants issued draft Vote By Mail

  Instructions to all localities. The first paragraph of those instructions specifically addressed the

  witness requirement:

         If you believe you may not safely have a witness present while completing the absentee
         ballot for the November 3, 2020 elections, you are not required to have a witness present
         for steps 1 through 3 listed below.
         Accordingly, you may disregard the witness signature line on Envelope B if you believe
         you may not safely have a witness present while completing your ballot. 2

  Defendants also took other steps in furtherance of and compliance with the consent decree. The

  Voter Pocket Guide on the homepage of the Department of Elections website states that “[i]f you

  believe you cannot safely have a witness present while completing your ballot, you may

  disregard the witness signature requirement when completing your mail-in absentee ballot for the

  November 3, 2020 election.” 3

         Defendants posted prominently on the Department of Elections’ website:
         2
             See Va. Dep’t of Elections, Absentee: Instructions for November 3, 2020 only (Sept. 4,
  2020), https://www.elections.virginia.gov/formswarehouse/absentee/ (reflecting the various
  instructions voters received for the November 3 election).
           3
             Va. Dep’t of Elections, Voter Pocket Guide 4 (Sept. 29, 2020),
  https://www.elections.virginia.gov/media/formswarehouse/2020-voter-outreach/pocket-
  guides/Pocket-Guide-digital_3Nov2020.pdf.


                                                   3
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 4 of 8 Pageid#: 2426




         If you believe you may not safely have a witness present while completing the absentee
         ballot for the November 3, 2020 Election, you are not required to have a witness
         present.
         Accordingly, you may disregard the witness signature requirement if you believe you
         may not safely have a witness present while completing your ballot. 4

  Defendants also posted social media links to information regarding the witness requirement,

  including a Twitter link to the Voter Pocket Guide 5 and a Facebook post regarding the Voter

  Pocket Guide. 6

         2.         Following recent reports of lingering confusion about the witness requirement,

  Defendants worked with Plaintiffs to dispel any confusion. Defendants have further tailored the

  instructions regarding the witness requirement to clarify:

         To all Virginians voting by mail/absentee ballots for the November 3, 2020 elections: If
         you believe you may not safely have a witness present while completing the absentee
         ballot for the November 3, 2020 Election, you are not required to have a witness present
         or have a witness sign your ballot envelope. Your ballot will not be rejected due to a
         missing witness signature. These instructions override any instructions on your ballot
         envelopes regarding witness signatures.

  These instructions will be posted prominently on the Department of Elections website and on

  social media. 7 See also Pls.’ Resp. to Mot. for Order to Show Cause, ECF. No. 114.



         4
             Va. Dep’t of Elections, Absentee and Early Voting, https://www.elections.virginia.gov/
  casting-a-ballot/absentee-voting/ (last visited Sept. 29, 2020).
           5
             Va. Dep’t of Elections (@vaELECT), TWITTER (Sept. 24, 2020, 7:45 AM),
  https://twitter.com/vaELECT/status/1309096531786686466..
           6
             Va. Dep’t of Elections, Get Your Voter Pocket Guide Today and be #ReadyToVote,
  FACEBOOK (Sept. 28, 2020, 5:02 AM), https://www.facebook.com/VirginiaELECT/
  photos/a.10150925461894413/10158749915664413/?type=3&theater.
           7
             It would, however, be impractical, to suggest that all 133 localities in Virginia reprint
  the instructions that are inserted into absentee ballot packages at this late date. Further, it would
  imperil the ability of local election officials to actually carry out an election in which
  presidential, congressional, and local candidate appointments hang in the balance. More than one
  million voters have already requested absentee ballots or voted early in-person. After an
  unprecedented year, election officials are already facing unprecedented voter turnout due to the
  COVID-19 pandemic and the ability of voters to now vote absentee without providing a reason.
  Requiring a re-printing of any ballot insert would delay the provision of absentee ballots, impede
  the right to vote, and replace the purported “confusion” of which the RPV complains with chaos.


                                                   4
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 5 of 8 Pageid#: 2427




         3.      “A court’s contempt power, which reflects the court’s broad authority, cannot be

  exercised when there is ‘fair ground of doubt as to the wrongfulness of’ the conduct in question.”

  Life Techs. Corp. v. Govindaraj, 931 F.3d 259, 267–68 (4th Cir. 2019), as amended (Aug. 7,

  2019) (quoting Taggart, 139 S. Ct. at 1801). Here, RPV has failed to point to any wrongful

  conduct at all. To the contrary, Defendants and the Attorney General have consistently

  endeavored to assure a safe, free, and fair election. And when concern arose about confusion

  about the witness requirement, Defendants acted swiftly to alleviate those concerns. Because

  Defendants have acted in good faith and, at minimum, substantially complied with the consent

  decree, contempt proceedings would be entirely inappropriate. See Herman, 1998 WL

  35113312, at *4 (“Substantial compliance is found where, in good faith, all reasonable steps

  have been taken to ensure conformance with the court’s order.”).

  II.    There is no basis for contempt proceedings against the Attorney General

         RPV’s attempts to commence contempt proceedings against the Attorney General is so

  legally without merit as to raise the specter of political machination. The Supreme Court has

  been clear that “a court may not enter a consent decree that imposes obligations on a party that

  did not consent to the decree” and “only the parties to the decree can be held in contempt of court

  for failure to comply with its terms.” Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C.

  v. City of Cleveland, 478 U.S. 501, 529–30 (1986) (emphasis added). The Attorney General is

  not—and has never been—a party to this case. 8 Nor was he a party to the consent decree. That

  should be the end of the matter.




         8
           Because the Attorney General does not personally administer or enforce any of the
  underlying statutes, any claims against him would have been barred by the Eleventh
  Amendment. See Wright v. North Carolina, 787 F.3d 256, 261 (4th Cir. 2015); Lytle v. Griffith,
  240 F.3d 404, 408 (4th Cir. 2001).


                                                  5
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 6 of 8 Pageid#: 2428




          To the extent that contempt proceedings could ever be appropriate against a non-party,

  that is certainly not the case here. RPV does not—and cannot—point to any bad-faith conduct by

  the Attorney General intended to delay or disrupt the consent decree. To the contrary, the

  Attorney General has made numerous efforts to facilitate a smooth election and clarify any

  confusion because he is committed to ensuring that every Virginian can cast their vote without

  risking their health. 9

                                         *       *      *

          RPV made no effort to contact Defendants or the Attorney General before bringing the

  present motion. “Had they done so, perhaps they would have realized that they could not meet

  the stringent standard to show civil contempt.” 12 Percent Logistics, Inc. v. Unified Carrier

  Registration Plan Bd., 316 F. Supp. 3d 22, 25 (D.D.C. 2018).




          9
            See, e.g., Mark Herring (@MarkHerringVA), TWITTER (May 5, 2020, 5:44 PM),
  https://twitter.com/MarkHerringVA/status/1257788223713091586; See Mark Herring
  (@MarkHerringVA), TWITTER (Aug. 22, 2020, 10:01 AM),https://twitter.com
  /MarkHerringVA/status/1297172092857851907; News Release, Office of the Attorney General,
  Court Approves Attorney General Herring’s Agreement to Promote Safe Absentee Voting by
  Mail in November (Aug. 21, 2020), https://www.oag.state.va.us/media-center/news-releases
  /1799-august-21-2020-court-approves-ag-herring-s-agreement-to-promote-safe-absentee-voting-
  by-mail-in-november.


                                                 6
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 7 of 8 Pageid#: 2429




                                       CONCLUSION

        The motion for an order to show cause should be denied.



                                     MARK R. HERRING
                                     Attorney General of Virginia

                                     /s/ Michelle S. Kallen

                                     MICHELLE S. KALLEN (VSB #93286)
                                     HEATHER HAYS LOCKERMAN (VSB #65535)
                                     CAROL L. LEWIS (VSB #92362)
                                     CALVIN C. BROWN (VSB # 93192)
                                     Office of the Attorney General
                                     202 North Ninth Street
                                     Richmond, Virginia 23219
                                     804-786-7704 (telephone)
                                     804-371–0200 (facsimile)
                                     mkallen@oag.state.va.us
                                     Attorneys for Robert H. Brink, John O’Bannon, Jamilah D.
                                     LeCruise and Christopher E. Piper in their official
                                     capacities, and the Virginia State Board of Elections




                                               7
Case 6:20-cv-00024-NKM-RSB Document 115 Filed 09/30/20 Page 8 of 8 Pageid#: 2430




                                   CERTIFICATE OF SERVICE

         Pursuant to Local Rule 7(g)(3), I hereby certify that on September 30, 2020, I will file

  this document electronically through the Court’s CM/ECF system, which will effect service on

  all counsel who have appeared.



                                                                   /s/ Michelle S. Kallen

                                                                   Michelle S. Kallen
                                                                   Counsel for Defendants, for
                                                                   Robert H. Brink, John
                                                                   O’Bannon,      Jamilah    D.
                                                                   LeCruise and Christopher E.
                                                                   Piper in their official
                                                                   capacities, and the Virginia
                                                                   State Board of Elections




                                                8
